Citation Nr: 1548497	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the claims for entitlement to service connection for bilateral hearing loss and for entitlement to service connection for tinnitus.

In appealing the March 2011 rating decision, the Veteran, in April 2011, elected the Decision Review Officer (DRO) review process.  See April 2011 Notice of Disagreement.  Later in April 2011, a Buffalo Regional Office DRO Officer conducted a de novo review and issued a statement of the case, which denied the claims for bilateral hearing loss and tinnitus.  See April 2011 Statement of the Case.  A timely VA Form 9 was received in May 2011.  

In the May 2011 VA Form 9, the Veteran waived a hearing on the appeal.  See May 2011 VA Form 9.  This appeal is now properly before the Board for appellate consideration.

The Board acknowledges that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss is causally or etiologically due to acoustic trauma that occurred during service.

2.  The Veteran's bilateral tinnitus did not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Service connection for bilateral tinnitus is not established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting the claim for entitlement to service connection for bilateral hearing loss.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

For the Veteran's claim for bilateral tinnitus, the VCAA duty to notify was satisfied by an August 2010 letter sent to the Veteran prior to the decision on appeal.  In this letter, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection for bilateral tinnitus, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

Moreover, the Board finds that the Veteran's statements provided throughout the adjudication of his tinnitus claim demonstrate that he had actual notice of the type of evidence that may substantiate his claim for service connection.  

As a result, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has obtained post-service treatment records, and a VA medical opinion and an examination pertinent to the issue of bilateral tinnitus.  The claims file includes service treatment records (STRs), correspondence, and lay statements in support of the Veteran's claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for tinnitus for which VA has a duty to obtain.   Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

A VA examination for bilateral tinnitus was provided in December 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 examination and opinion is more than adequate as it is predicated on an interview with the Veteran regarding his bilateral tinnitus symptoms, a review of the claims file, to include the Veteran's treatment records, and includes a rationale for the opinion proffered.

Thus, the VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  He asserts he was exposed to acoustic trauma during service and that he suffers from bilateral hearing loss and tinnitus as a result of that exposure.



Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  Even if a chronic disease cannot be shown to have been manifested to a compensable degree within one year of separation from service, service connection still may be established based on a continuity of symptomatology from the time of manifestation.  38 C.F.R. § 3.303(b) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) ).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  Hensley  v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).
The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.






A.  Bilateral Hearing Loss

Facts

The Veteran's personnel records show that while in service, the Veteran was a power plant operator and mechanic, among other military occupational specialties.  See DD-214.  As such, the April 2011 DRO de novo review conceded exposure to acoustic trauma during service.  See April 2011 Statement of the Case.  
The Veteran's service treatment records were reviewed.  

During the Veteran's December 1967 enlistment audiological examination, he was noted to have the following decibel level reading:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
---
15
LEFT
15
15
15
---
15

There are no in-service records showing complaints of, or treatment for, bilateral hearing loss. 

The Veteran underwent a separation examination in October 1969.  At this time, the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
---
5
LEFT
10
10
0
---
10

At the October 1969 separation examination, upon clinical evaluation, the Veteran's ears were noted to be normal.  

Pure tone thresholds at the 3000 Hertz frequency were not measured at either the enlistment or the separation examinations.  
Furthermore, the Veteran's October 1969 Report of Medical History reflects that he denied ear trouble and denied bilateral hearing loss.  See October 1969 Report of Medical History.  

There are no post-service treatment notes relating to the Veteran's bilateral hearing loss.  

The Veteran was afforded a VA examination in December 2010.  At this examination, the Veteran noted that his bilateral hearing loss began approximately 25 to 30 years ago.  See December 2010 VA Audiology Examination.  The December 2010 VA examiner noted that the Veteran served as a power generator operator/mechanic, and that he was exposed to such noises as metal generator sheds, generator noise, engines, rockets, and gunfire.  Id.  The Veteran indicated that ear protection was not provided during his military tenure.  Id.    

The Veteran denied occupational noise exposure post-service, but noted recreational noise exposure from woodworking; however, he also emphasized his consistent use of ear protection while woodworking.  Id.        

On the authorized VA audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
45
55
50
55
LEFT
35
45
60
65
65

Speech recognition was 88 percent in the right ear and 94 percent in the left ear.  

The December 2010 VA examiner diagnosed the Veteran with mild to moderate sensori-neural hearing loss, bilaterally.  



However, this examiner opined as follows:

While the Veteran does currently exhibit disabling hearing impairment, it is not at least as likely as not that his current thresholds are the result of noise and/or other conditions encountered when in the military.  Id.  

In providing a rationale for the opinion, the December 2010 VA examiner stated as follows:
	
Upon entrance and exit from the US Army[,] audiometric evaluation yielded normal hearing bilaterally.  There is no evidence of disabling hearing loss at the time of discharge.  Id.    

Within the May 2011 VA Form 9, the Veteran contended that his gradual hearing loss began after service,  but that it only manifested in severity later in life.  See May 2011 VA Form 9.  Moreover, he claimed that he knew that hearing loss was not treatable, and thus he simply dealt with his hearing loss until later in life.  Id.  In explaining the gap between his discharge examination and his filing a claim for hearing loss in 2010, the Veteran remarked that he was not even aware that he could apply for VA assistance for his hearing loss until recently.  Id.   

In an October 2015 appellant brief, the Veteran's representative proffered medical treatise literature to support the proposition that even after a showing of an apparent recovery of normal hearing after acoustic trauma, there can still be widespread and ongoing damage to the cochlear hairs.  See October 2015 Appellant Brief.  Consequently, this damage can cause the nerves to degenerate gradually, and thus lead to delayed and progressive ear damage and hearing loss.  Id.  In essence, the Veteran's representative argued that, although the Veteran's separation examination noted normal hearing, the Veteran's in-service acoustic trauma led to continuous cochlear nerve degeneration for years, which, in turn, led to his delayed onset of bilateral hearing loss.  Id.  



Analysis

The Board notes that the examination results from the December 2010 VA examination demonstrate that the Veteran currently suffers from bilateral hearing loss.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, due to the Veteran's military occupational specialty, exposure to acoustic trauma during service is conceded.  Thus, element (2) set forth under Shedden, in-service incurrence, has been satisfied.  See Shedden, supra. 

Therefore, the pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current bilateral hearing loss.  The Board concludes that it did.

The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In the December 2010 VA examination, the Veteran reported his bilateral hearing loss to have started approximately 25 to 30 years from December 2010.  Thereafter, within the May 2011 VA Form 9, the Veteran clarified his earlier statements and noted that his gradual hearing loss began after service,  but that he only sought treatment for his hearing loss after it had manifested in severity much later in life.  In this regard, he noted that he assumed his hearing loss was not treatable, and thus he simply learned to manage his symptoms, instead of seeking treatment.  Essentially, the Veteran's May 2011 statements contend that he had a gradual progression of bilateral hearing loss due to acoustic trauma that began immediately after service, but that he learned to manage his symptoms, even after noticing deficiencies in his hearing.   

The Board finds the May 2011 statements made by the Veteran to be credible when noted in conjunction with the arguments proffered within the October 2015 appellant brief.  In this regard, the Veteran's May 2011 statements show facial plausibility with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).
  
The Board acknowledges the December 2010 negative nexus opinion concerning the etiology of the Veteran's bilateral hearing loss; however, the Board finds this opinion to be inadequate as it was based solely on the Veteran's hearing being within normal limits at separation from service.  See Ledford v. Derwinski, supra. 

Accordingly, because the December 2010 negative opinion is based solely on the Veteran's hearing being within normal limits at separation from service, the Board finds this opinion to be of little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the competent and credible statements of record by the Veterans about his gradual hearing loss continuing after service, the Board resolves doubt in his favor and finds that element (3) set forth under Shedden, causal relationship, has been satisfied.  See Shedden, supra.  

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Thus, the Veteran's service-connection claim for bilateral hearing loss is granted.

B.  Bilateral Tinnitus

Facts

The Veteran's personnel records show that while in service, the Veteran was a power plant operator and mechanic, among other military occupational specialties.  See DD-214.  As such, the April 2011 DRO de novo review conceded exposure to acoustic trauma during service.  See April 2011 Statement of the Case.  

The Veteran's service treatment records were reviewed.  

On his December 1967 enlistment examination, the Veteran's ears were noted to be normal.  Thereafter, there are no in-service records reflecting complaints of, or treatment for tinnitus. 

At the October 1969 separation examination, upon clinical evaluation, the Veteran's ears were noted to be normal.  The Veteran's October 1969 Report of Medical History also reflects that he denied ear trouble and noted no complaints of tinnitus.  See October 1969 Report of Medical History.  

Post-service records were reviewed.  These treatment records are silent for any complaints or treatment for tinnitus.  

The Veteran was afforded a VA examination in December 2010.  The December 2010 VA examiner noted that the Veteran reported having constant tinnitus and acknowledged the Veteran's lay statements that he has had tinnitus for at least ten years.  See December 2010 VA Tinnitus Examination. 

The December 2010 VA examiner concluded that the Veteran's tinnitus is less likely than not related to military noise exposure.  Id.  In providing a rationale for this conclusion, the December 2010 VA examiner, in pertinent part, noted that:

There is no evidence in the record that the [V]eteran was treated for or complained of tinnitus and no onset event during service can be identified.  Id.  

Within the May 2011 VA Form 9, the Veteran noted that he simply learned to manage his tinnitus over the years; however, he did not specifically note a date of onset for his tinnitus.  See May 2011 VA Form 9.  

In an October 2015 appellant brief, the Veteran's representative argued that the Veteran' s current tinnitus is due to the Veteran's consistent exposure to acoustic trauma in service.  See October 2015 Appellant Brief.       


Analysis

The Board notes that the examination results from the December 2010 VA examination demonstrate that the Veteran currently suffers from bilateral tinnitus.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, as stated previously, exposure to acoustic trauma during service is conceded.  Thus, element (2) set forth under Shedden, in-service incurrence, has been satisfied.  See Shedden, supra. 

Therefore, the pertinent inquiry is whether the in-service acoustic trauma caused the Veteran's current bilateral tinnitus.  The Board concludes that it did not.

The Veteran is considered competent to report ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

As noted above, the Board finds that acoustic trauma is consistent with the Veteran's service as a power plant operator and mechanic.  Importantly, however, the Veteran has not contended that his tinnitus symptoms first arose during service.  In fact, the December 2010 VA examination opinion reflects that the Veteran himself reported that the onset of his tinnitus was at least 10 years earlier, or in approximately 2000.  The Veteran had an opportunity to clarify these statements within his May 2011 VA Form 9, but did not provide an earlier date for the onset of his tinnitus.  Therefore, there is no competent credible evidence of record that the Veteran had tinnitus in service, within one year after separation from service, or even within  a few years after separation from service.  The Veteran's service treatment records are negative for any complaints of tinnitus.  His report of medical examination for separation purposes reflects that he denied ever having had ear trouble. 

Taking into consideration the Veteran's lay statements, the December 2010 VA examiner opined that the Veteran's bilateral tinnitus is less likely as not caused by or a result of his military service.  The Board finds this opinion probative.   

The Veteran may believe that he has tinnitus due to service; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  The Board finds that an opinion by the Veteran as to causation does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the foregoing, the Board finds that service connection is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to bilateral tinnitus is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


